Citation Nr: 0336132	
Decision Date: 12/22/03    Archive Date: 12/29/03

DOCKET NO.  98-16 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) pension benefits in the 
amount of $4312.00.

(The issues of whether prior decisions were clearly and 
unmistakably erroneous in denying service connection for the 
residuals of right knee and head injuries, and whether new 
and material evidence has been submitted to reopen those 
claims will be addressed in a separate decision.)


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from November 3, 1954, to 
February 9, 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1998 decision by the Committee on Waivers and 
Compromises (Committee) of the VA Regional Office (RO).  In 
that decision the Committee denied waiver of recovery of an 
overpayment of pension benefits in the amount of $4312.00 on 
the basis that the veteran had not timely requested waiver of 
recovery.  The veteran perfected an appeal of that decision.

The veteran testified at a hearing before the undersigned at 
the RO in March 2003.  A transcript of the hearing has been 
prepared, and is of record.


FINDINGS OF FACT

1.  VA notified the veteran of the overpayment of pension 
benefits in the amount of $4312.00 and his right to request 
waiver of recovery of the overpayment in September 1993.

2.  The veteran requested waiver of recovery of the 
overpayment in June 1998.


CONCLUSION OF LAW

The veteran's request for waiver of recovery of the $4312.00 
overpayment was not timely filed.  38 U.S.C.A. § 5302 (West 
2002); 38 C.F.R. § 1.963(b) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking waiver of recovery of an overpayment 
of VA pension benefits in the amount of $4312.00.  As noted 
in the Introduction, the RO Committee denied waiver of 
recovery based on the request for waiver not being timely 
filed.

The Veterans Claims Assistance Act of 2000

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, and finds that those 
provisions of the law and regulation do not apply to the 
veteran's claim.  See, in general, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5103, 5103A (West 
2002)); 38 C.F.R. § 3.159 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the provisions of the VCAA do not apply 
to Chapter 53 of Title 38 of the United States Code, which 
pertains to waiver of recovery of indebtedness due VA.  
Barger v. Principi, 16 Vet. App. 132, 138 (2002).  The 
provisions of the VCAA, and its implementing regulation, are 
not, therefore, applicable to the adjudication of the 
veteran's request for waiver of recovery of the overpayment 
of VA benefits.

Relevant Laws and Regulations

A veteran who is receiving VA pension benefits is required to 
report to VA any material change or expected change in his 
income or other circumstance that affects the payment of 
benefits.  38 C.F.R. § 3.660 (2002).  Payments of any kind 
and from any source are countable income for determining 
eligibility for VA pension benefits, unless specifically 
excluded by law.  38 U.S.C.A. § 1521(b) (West 2002); 
38 C.F.R. § 3.271(a) (2002).  Overpayments created by the 
retroactive discontinuance of pension benefits will be 
subject to recovery unless waived.  38 C.F.R. § 3.660(a)(3) 
(2002).

A waiver of recovery of an overpayment is a mechanism 
provided by law in which, under certain circumstances, a 
debtor is not obligated to repay a debt or a part of a debt 
to the Government.  The law states that there shall be no 
collection of an overpayment, or any interest thereon, which 
results from participation in a benefit program administered 
under any law by VA when it is determined by an RO Committee 
that collection would be against equity and good conscience.  
See 38 U.S.C.A. § 5302(c) (West 2002); 38 C.F.R. §§ 1.962, 
1.963(a) (2002). 

Under the applicable criteria, a request for waiver of an 
indebtedness shall be considered: (1) if it is made within 
two years following the date of a notice of indebtedness 
issued by VA to the debtor on or before March 31, 1983 (which 
is clearly inapplicable in this case) or (2) if it is made 
within 180 days following the date of a notice of 
indebtedness issued on or after April 1, 1983, by VA to the 
debtor.  See 38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. § 
1.963(b)(1)(2) (2002).

The 180 day period may be extended if the individual 
requesting waiver demonstrates to the Chairperson of the 
Committee on Waivers and Compromises that, as a result of an 
error by either VA or the postal authorities, or due to other 
circumstances beyond the debtor's control, there was a delay 
in such individual's receipt of the notification of 
indebtedness beyond the time customarily required for mailing 
(including forwarding). If the requester does substantiate 
that there was such a delay in the receipt of the notice of 
indebtedness, the Chairperson shall direct that the 180 day 
period be computed from the date of the requester's actual 
receipt of the notice of indebtedness.  See 38 C.F.R. § 
1.963(b) (2002).

Factual Background

Documents in the claims file show that the veteran was found 
to be permanently and totally disabled for nonservice-
connected pension purposes effective in September 1985, and 
he was then awarded pension benefits.  VA received 
information from the Social Security Administration (SSA) in 
July 1992 that the veteran began receiving benefits from that 
agency in February 1992, which he had not previously 
reported.  The receipt of the SSA benefits resulted in the 
retroactive termination of his pension benefits effective 
March 1, 1992, and an overpayment of $4312.00.

The veteran was notified of the $4312.00 overpayment in 
September 1993.  That notice included a full explanation of 
his right to request waiver of the overpayment, and the 
procedures to follow in requesting waiver.  He apparently did 
not respond to that notice, and he was sent an additional 
notice regarding the overpayment in October 1994.  The 
October 1994 notice also included a full explanation of his 
right to request waiver of the overpayment, and the 
procedures to follow in requesting waiver.  Both notices 
informed the veteran that he had to request waiver of 
recovery within 180 days of the notice.  He did not respond 
to the October 1994 notice.  He did not deny having been 
informed of the overpayment at the time it occurred, nor has 
he claimed to have requested waiver of recovery within 
180 days of the notice of the overpayment.

The veteran requested waiver of recovery of the overpayment 
in a statement received at the RO in June 1998.  In multiple 
statements and his hearing testimony he contended that 
recovery of the overpayment should be waived because he was 
not provided any assistance in requesting waiver of recovery 
when he received the notice of the indebtedness.  He also 
argues that recovery should be waived because he has no 
income or assets to repay the debt.  He asserted that his 
lack of education (he left school in the 8th grade) and a 
prior head injury prevented him from understanding the 
notices that he received from VA.  He also asserted that he 
did not have the ability to read and understand information 
he had been provided, which prevented him from timely 
requesting a waiver of the overpayment.  He stated that he 
was not aware of the assistance he could receive from the 
county veterans' service officer until May 1998, and that he 
required that assistance in dealing with VA.

In July 1998 the veteran's mother submitted a statement in 
support of his request for waiver of recovery of the 
overpayment.  She asserted that he had suffered brain damage, 
which caused him to have difficulty handling stress.  She 
indicated that due to his disability he did not fully 
comprehend the significance of correspondence that he 
received from VA, that he had not had assistance from a 
veterans' service officer, and that he did not have 
sufficient income to be self-supporting.

Analysis

The evidence shows that the veteran requested waiver of 
recovery of the overpayment four years and ten months after 
he was first notified of the existence of the debt.  He did 
not, therefore, request waiver of recovery of the overpayment 
within 180 days of notice, nor does he so claim.  He 
contends, in essence, that the 180 day period for requesting 
waiver of recovery should be extended due to his lack of 
mental capacity to understand the significance of the 
overpayment notice and to respond accordingly.

The Court has held that the mental status of the debtor is 
not a factor in determining when notice of the debt and of 
the right to request a waiver was "actually received" 
pursuant to 38 U.S.C. § 5302(a).  See Barger v. Principi, 16 
Vet. App. 132, 136 (2002).  The veteran's alleged incapacity 
does not, therefore, establish a basis for extending the time 
period for requesting waiver of recovery.

The Court also stated that the statute is clear in providing 
that VA has discretionary authority to extend the 180-day 
limit within which a request for waiver of recovery must be 
filed.  Barger, 16 Vet. App. at 135.  The time limit may be 
extended if the veteran establishes that, as a result of an 
error by either VA or the postal authorities, or due to other 
circumstances beyond his control, there was a delay in 
receipt of the notification of indebtedness beyond the time 
customarily required for mailing, including forwarding.  
38 C.F.R. § 1.963(b)(2) (2002).  In the instant case, there 
is no dispute regarding whether the veteran actually received 
the overpayment notice from VA within a reasonable period 
after the September 5, 1993, date of the notice.  

The Board has also considered the doctrine of equitable 
tolling, under which a document may be found to have been 
timely filed, even though it was received by VA beyond the 
statutory time limit for submitting the document.  See 
Leonard v. Gober, 222 F.3d 1374 (Fed. Cir. 2000).  In order 
for the doctrine of equitable tolling to apply, however, the 
veteran must have exercised due diligence in pursuing his 
right to request waiver of the overpayment within the 
statutory time period.  According to the veteran's 
statements, he took no action to request waiver of the 
overpayment until May 1998, long after the 180-day time 
period had expired.  He did not, therefore, exercise due 
diligence in pursuing his right to request waiver of recovery 
of the overpayment.

In summary, the veteran requested waiver of recovery of the 
overpayment in June 1998, almost five years after notice of 
the overpayment was issued to him.  There is no legal basis 
for extending the 180-day time period allowed for requesting 
waiver of recovery.  For these reasons the Board finds that 
the veteran did not timely request waiver of recovery of the 
overpayment, and his request for waiver is denied as a matter 
of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The request for waiver of recovery of an overpayment of VA 
pension benefits in the amount of $4312.00 is denied.




	                        
____________________________________________
	N. W. Fabian
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



